department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend u scholarship program v name w name x name y state z college name b number c number d dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program called u letter catalog number 58263t your purpose is to be the charitable arm of v and w chapters of x fraternal_organization whose members are descendants of those who populated y in the early century is to further the ability of the descendants of v and w to pursue their the purpose of u undergraduate education at any campus of z v and w chapters are currently comprised of approximately b members and over time have had approximately c members descendants of members of v and w are made aware of u through communications they may see from the various chapters of x eligibility is limited to those applicants who have at least one parent grandparent or great-grandparent who are or have been a member of v or w applicants must be a full- time student credit hours or more per semester for undergraduate or credit hours or more for a graduate student at a campus of z course work must consist of classes numbered or above no remedial classes or below 100-level credits will count a minimum cumulative grade point average of or above must be maintatined the amount of the scholarship will be no less than d dollars the amount of the scholarship and number of scholarships given vary from year to year based on the amount of funds available and the number of qualified applicants each potential recipient must complete an application process this includes completing an application form providing transcripts showing cumulative gpa an essay this is only required of first time applicants and their college registration your scholarship selection committee which is composed of three or more board members will review applications and the required documents which are redacted to remove personal information this committee will then present the list of acceptable applicants and their credentials to the meeting of your entire board for final approval were any applicant to be a direct relative of a board member that member is recused from the decision process you understand that grants cannot be made to disqualified persons and thus the spouses children grandchildren great-grandchildren of current board members and officers ie foundation managers and spouses of foundation managers’ children grandchildren and great grandchildren are ineligible to receive scholarships the scholarship will be paid as follows one-half of the year’s scholarship will be paid in the fall upon submitting a copy of the fall semester registration confirmation and the transcript of the previous semester’s grades the second one-half shall be paid upon your receipt of a copy of the student’s transcript reflecting the preceding semester's performance along with verification of the registration for the spring semester checks will be issued payable jointly to the student and campus a student receiving a scholarship in one year is eligible to receive a scholarship in succeeding years but he she must complete a new application each year the biographical essay is not required in succeeding year applications you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was catalog number 58263t letter awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 e e other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives letter catalog number 58263t e e all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
